Citation Nr: 1046636	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-14 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the appellant can be considered a veteran during any 
period of active duty for training (ADT) or inactive duty 
training (IDT).

2.  Entitlement to service connection for renal failure.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant had active service in the Army from June 1, 1986 to 
September 23, 1986, with periods of ADT and IDT in the Army 
Reserves from November 1976 to February 2008.

This appeal comes before the Board of Veterans' Appeals (Board) 
from March 2004 and June 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Subsequently, original jurisdiction over the claims 
file was transferred to the RO in Houston, Texas.

The Board notes that the appellant disagreed with the March 2009 
denial of claims seeking service connection for chest pain, 
lupus, headaches, and Barrett's esophagus, and a statement of the 
case was issued in November 2009.  However, a VA Form 9 or 
equivalent has not been submitted, and those issues have not been 
certified to the Board.  Accordingly, they will not be addressed 
in this decision.  

In connection with her appeal, the appellant testified via 
videoconference at a Board hearing in March 2010, and accepted 
such hearing in lieu of an in-person hearing.  See 38 C.F.R. 
§ 20.700(e) (2010).  A transcript of the hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  The appellant was first diagnosed with systemic lupus 
erythematosus in 1990, at which time symptoms of renal 
insufficiency were already apparent.  

2.  Renal failure is not related to the appellant's period of 
active duty, and did not result from a disease or injury incurred 
or aggravated in the line of duty during a period of ADT, or from 
an injury incurred or aggravated in the line of duty during a 
period of IDT.

3.  A bilateral foot disability is not related to the appellant's 
period of active duty, and did not result from a disease or 
injury incurred or aggravated in the line of duty during a period 
of ADT, or to an injury incurred or aggravated in the line of 
duty during a period of IDT.

4.  The appellant did not become disabled as a result of an 
injury or disease incurred or aggravated in the line of duty 
during a period of ADT, or as a result of an injury incurred in 
the line of duty during a period of IDT.


CONCLUSIONS OF LAW

1.  Renal failure was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2010).

2.  A bilateral foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

3.  The appellant does not have status as a veteran during any 
period of ADT or IDT.  38 U.S.C.A. § 101(2), (24) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the claimant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2004 pre-rating letter, the RO notified the 
appellant of the evidence needed to substantiate her claims.  
This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist her 
in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  A February 
2007 letter provided the information specified in the Dingess 
decision.  To the extent of any deficiency in such notice, the 
Board finds no prejudice, as no disability rating or effective 
date is being, or will be assigned.  

Contrary to VCAA requirements, some of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in a subsequent supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the appellant's symptomatology and timeline of onset 
of symptoms were discussed in detail, and testimony concerning 
her contentions was elicited.  The hearing office specified that 
she should submit any additional evidence from any source, 
including military, including her orders to report for duty.  
Moreover, the file was left open for 60 days in order to 
supplement the record.  Such actions supplement the VCAA and 
comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the appellant's service treatment 
records, pertinent service personnel records, and all of the 
identified and available post-service private and VA treatment 
records.  

The appellant has not been provided with a VA examination as to 
the etiology of her renal failure or pes planus.  Under the VCAA, 
VA must provide an examination when there is competent evidence 
of a disability (or persistent or recurrent symptoms of a 
disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Reports of a continuity 
of symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding that the disability (or symptoms of a 
disability) may be associated with service is low.  McLendon, 20 
Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 
(2006).  Here, no examination was required because, as will be 
discussed in more detail below, the Board has concluded that the 
appellant does not have status as a veteran during the service 
period in question.  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002).  

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty; or from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002).  

The presumptions of soundness and aggravation do not apply to a 
claimant who had only active duty for training and who is not 
otherwise a veteran (for example, by reason of having a service 
connected disability).  Paulson v. Brown, 7 Vet. App. 466, 470-
471 (1995).  See, Donnellan v. Shinseki, ---Vet. App. ---(2010), 
WL 4629058.  The Board is aware of Smith v. Shinseki, 24 Vet. 
App. 40 (2010).  However, the actual holding in regard to the 
presumption of soundness is that if an examination was not 
conducted for entrance purposes, the presumption of soundness 
does not attach.  Here, there is no proof, to include lay 
evidence, of an entrance examination conducted for the period at 
issue.  Thererfore, as in Smith, the presumption of soundness 
does not attach.  As discussed below, the appellant is not a 
"veteran" of the periods of ACDUTRA or INACDUTRA.

Moreover, the only veterans (as defined by 38 U.S.C. § 101(2)) 
who are entitled to the benefits of the presumptions set out 
under 38 C.F.R. § 3.309, are those who either (1) served on 
active duty; (2) were disabled or died from a disease or injury 
incurred in or aggravated in line of duty during active duty for 
training; or (3) were disabled or died from an injury incurred in 
or aggravated in line of duty during inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Turning to the merits of the claim seeking service connection for 
renal failure, the medical evidence demonstrates, and for 
purposes of this appeal the appellant agrees, that lupus 
erythematosus, lupus nephritis, and hypertension predated the 
onset of renal failure, and that these conditions together were 
the causative factors in the appellant's renal failure.  It is 
the appellant's contention for purposes of this claim that a 
period of ADT in 1997, during which she attended a drill in 
Puerto Rico, aggravated her hypertension and lupus, thus 
triggering the onset of renal failure.  

The appellant further contends that, during the drill in Puerto 
Rico, she reported to the medical clinic because she was not 
feeling well.  She was told that her blood pressure was very 
high; and she was given medication to bring it down.  As the 
training progressed, her ankles began to swell, and she sought 
treatment from a cardiologist upon her return from the drill.  
However, the cardiologist told her that her heart was fine, and 
that it may be her kidneys.  She was admitted to Methodist 
Hospital in New Orleans, at which time she found that her kidneys 
were failing.  

The appellant's service records show that she had several periods 
of ADT during 1997: on January 28 and February 28; from March 7, 
to March 9; from March 13 to March 16; from March 29 to March 30; 
from April 25 to April 27; from June 3 to June 14; from June 27 
to June 29; and from September 25 to September 29.  The appellant 
also had periods of IDT during 1997, but did not have any active 
duty subsequent to her period from June 1, 1986 to September 23, 
1986.  

Service treatment records reveal the first reference to 
hypertension and lupus in an August 1994 physical profile.  There 
is no service separation examination of record, or any reference 
to the 1997 episode in Puerto Rico.

The appellant's private physician, S.M., submitted a letter in 
August 2007 stating that the appellant came under his care in 
February 1998, and that she had recently returned from active 
duty with the Army in Puerto Rico, where she was noted to have 
elevated blood pressure, and was subsequently hospitalized for 
advanced renal failure.  It is uncontested that the appellant 
currently has renal failure.  

The Board finds the appellant's assertions regarding symptoms 
experienced during the period of ADT in 1997 to be credible, as 
they are consistent with what she reported to S.M. shortly 
thereafter.  However, to the extent she claims that this was the 
first she heard about renal failure, or that the status of her 
kidney disorder had changed fundamentally at this time, the Board 
finds this assertion not to be credible.  In so finding, the 
Board notes that an October 1998 progress note from the 
appellant's private physician, N.J.F., M.D. states that the 
appellant was initially diagnosed with systemic lupus 
erythematosus in 1990, "at which time evidences of renal 
insufficiency were already apparent."  He continued that the 
appellant began dialysis in February of 1998.  A December 1998 
rheumatology consult from private J.S., M.D. described the 
appellant's renal function as "deteriorating" since diagnosis 
in 1990.  An October 1998 kidney evaluation from private 
nephrologist C.S., M.D. indicates that the appellant has been 
steroid dependent since her diagnosis in 1990.  Thus, it is clear 
from the clinical evidence that the appellant's kidneys were 
failing ever since her initial diagnosis in 1990.  

The significance of the Board's conclusion regarding credibility 
is that aggravation of the underlying disorder is not 
demonstrated.  Under 38 U.S.C.A. § 1153, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See, Donnellan, the appellant must 
demonstarate a permanent increase in disability beyond the 
natural progress during the period of active duty for training.

There is no dispute in this case that the period in question, 
during which the appellant attended a drill in Puerto Rico, was 
not active duty, but was ADT.  The appellant has no service-
connected disabilities.  She therefore does not have status as a 
veteran during the period in question, unless she can demonstrate 
that she was disabled from a disease or injury incurred in or 
aggravated in the line of duty during this period.  

Under § 101(24), if an application relates to a period of ADT, 
the disability for which service connection is sought must have 
manifested itself during that period from a disease or injury 
incurred or aggravated during that period.  

Here, there is no dispute that the hypertension and lupus, which 
caused the appellant's renal failure were not incurred during the 
period of ADT in question.  As noted above, the service treatment 
records reveal diagnoses of hypertension and lupus as early as 
1994, well prior to the drill in question, and other treatment 
records, and the appellant's statements, place onset of each in 
1990.  The only remaining question is whether these conditions 
were aggravated by a period of ADT.  As neither hypertension nor 
lupus qualifies as an injury, but are diseases, incurrence or 
aggravation during a period of IDT is not at issue.  Moreover, as 
noted above, the presumption of aggravation under 38 C.F.R. § 
3.306(a) is not applicable.  

Here, discounting for reasons of credibility the appellant's 
assertion that she first heard about renal failure shortly after 
the 1997 drill, the evidence demonstrates at most an exacerbation 
of symptoms, but does not demonstrate any symptoms that had not 
been present for years, or any material worsening of the 
underlying disorder.  

The Board finds in the alternative that the appellant is not 
competent to opine regarding whether there was an increase in the 
underlying disabilities, as opposed to an exacerbation of 
symptoms.  Lay persons can attest to factual matters of which 
they have first-hand knowledge, such as experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a lay 
person is competent to identify the medical condition (noting 
that sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Here, distinguishing between an increase in an underlying 
condition, as opposed to natural progress of that condition, is 
not a simple matter capable of lay observation, but requires 
medical knowledge.  While the appellant has some medical 
experience in service, she has not asserted, and the evidence 
does not otherwise demonstrate, that she possesses the requisite 
medical knowledge to make the fine medical distinctions necessary 
in this case.  None of the clinical opinion evidence in this case 
purports to relate the appellant's kidney failure to an 
aggravation of her underlying lupus and hypertension during a 
period of ADT.  The letter of S.M. simply notes an apparent 
correspondence in dates.  

In sum, the credible and competent evidence demonstrates no 
direct link between renal failure and any period of ADT or IDT.  
While there is a rough temporal correspondence between the ADT 
drill in Puerto Rico in 1997 and the diagnosis of end-stage renal 
failure shortly thereafter, it is clear that the appellant had 
progressively deteriorating renal function ever since her initial 
diagnosis in 1990.  The appellant appears to rest her theory of 
aggravation on the proximity in time between her ADT and the 
discovery of renal failure.  However, this theory rests in part 
on assertions which are not credible.  In addition, she has not 
addressed the long period of deteriorating renal function 
described by the clinical evidence.  As such, her opinion is 
essentially speculative; and, as described above, it is not 
competent with respect to relating renal failure to aggravation 
of her pre-existing lupus and hypertension, as distinguished from 
the natural progress of those diseases.  As such, the Board 
assigns her opinion no probative weight.

Turning to the merits of the claimed foot disability, it is the 
appellant's essential contention that she incurred the disability 
due to the collective effect of wearing combat boots during 
training and drills throughout her more than 30 years in the 
Reserves.  It can be assumed that the appellant in fact wore 
combat boots periodically in the line of duty during periods of 
ADT and IDT.  Therefore her assertions in this regard are 
credible.  However, wearing combat boots does not itself 
constitute a disease or injury in the line of duty.  The service 
treatment records show no complaint or treatment for foot 
injuries.  As late as 1999, the appellant was found to have 
normal feet, and she reported in a signed statement that she had 
no history of foot trouble.  

Private records reveal treatment for various foot ailments, 
including painful corns, since 1996.  The appellant underwent 
osteotomy and arthroplasty procedures on several metatarsals 
between 1996 and 1997.  A May 2006 letter from private 
podiatrist, S.J.S., D.P.M., states that the appellant has been 
his patient since May 2006, and that she has been diagnosed with 
bilateral plantar fasciitis and flat feet.  A June 2008 letter 
from S.J.S. recounts the appellant's assertion that her plantar 
fasciitis, flat feet, and calluses were caused by prolonged use 
of combat boots.  

The fact that a physician has recounted the appellant's opinion 
does not impute that opinion to the physician.  Here, S.J.S. was 
careful to describe the opinion as that of his patient.  No 
endorsement can be taken from it.  The appellant is certainly 
competent to describe symptoms of foot injuries, as well as their 
point of onset, such as a specific injury.  However, in this 
case, the appellant does not relate the onset of her foot 
injuries to a discrete injury, such as contemplated in Jandreau, 
(see above).  Rather relates them to the combined effect of 
"prolonged" wearing of combat boots.  Such an assertion would 
appear to be beyond simple lay observation.  As noted above, 
while the appellant has some medical experience, she has not 
asserted, and there is no evidence to suggest, that she has the 
requisite expertise to opine as to the etiology of the specific 
foot disabilities diagnosed in this case.  Her opinion is 
essentially speculation.  It does not address nonservice related 
wear and tear during that period, nor does it address the 
apparently limited amount of time during which she wore combat 
boots over those years, as opposed to civilian footwear.  As her 
opinion is neither competent nor reasoned, the Board assigns it 
no probative weight.  

To summarize, there is no dispute regarding the nature of the 
appellant's service during the period in question.  With the 
exception of the period from June 1, 1986 to September 23, 1986, 
such service consists entirely of periods of ADT and IDT.  To 
establish veteran status during a period of ADT, she must 
demonstrate that she became disabled from a disease or injury 
incurred or aggravated in line of duty.  During a period of IDT, 
she must demonstrate that she became disabled from an injury 
incurred or aggravated in line of duty.  The appellant has no 
service-connected disabilities.  Regarding renal failure, she has 
demonstrated no more than rough temporal correspondence between 
the diagnosis of end-stage renal failure and a period of ADT.  
However, in contrast, the clinical evidence clearly shows that 
her kidneys were in progressive failure for at least seven years 
prior to that period of ADT.  This evidence is more persuasive 
than the appellant's speculative opinion regarding aggravation.  

The appellant's opinion is equally speculative regarding her 
theory relating various foot disabilities to the cumulative 
effect of wearing combat boots over many years.  As such, she has 
not established her status as a veteran, and the underlying 
claims for service connection must also fail on that basis.  




ORDER

Service connection for renal failure is denied.

Service connection for a bilateral foot disability is denied.

Entitlement to status as a veteran during a period of ADT or IDT 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


